         Case 19-34752 Document 397 Filed in TXSB on 11/11/19 Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                            §
In re:                                                      § Chapter 11
                                                            §
EPIC COMPANIES, LLC, et al.                                 § Case No. 19-34752
                                                            §
                 Debtors.1                                  § (Jointly Administered)
                                                            §

                          NOTICE OF CANCELLATION OF AUCTION
                        (This Document Relates to Docket Nos. 227 and 232)

        PLEASE TAKE NOTICE on October 3, 2019, the United States Bankruptcy Court for
the Southern District of Texas, Houston Division entered the Order (A) Approving Auction and
Bid Procedures, Including Bid Protections, (B) Authorizing and Scheduling an Auction for the
Sale of the Debtors’ Assets; and (C) Granting Related Relief [Docket No. 227] (the “Bid
Procedures Order”) authorizing the above-captioned debtors and debtors in possession
(collectively, the “Debtors”) to conduct an auction (the “Auction”) to select the party to purchase
the Debtors’ assets.

       PLEASE TAKE FURTHER NOTICE pursuant to the terms of the Bid Procedures
Order, the deadline for submitting qualified competing bids was November 8, 2018 at 5:00 p.m.
Central Time in Houston, Texas. The Debtors did not receive any Qualified Bids (as defined in
the Bid Procedures Order) by the bid deadline other than the Qualified Bid submitted by the
Stalking Horse Bidder. Accordingly, the Auction previously scheduled for November 12, 2019 is
hereby cancelled in accordance with the Bid Procedures Order.

       PLEASE TAKE FURTHER NOTICE that the hearing to approve the sale to White
Oak Global Advisors, LLC shall take place as previously scheduled on November 15, 2019, at
12:00 p.m. Central Time at the United States Bankruptcy Court, Courtroom 400, 4th Floor,
515 Rusk, Houston, Texas 77002.




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are as follows: Epic Companies, LLC (1473), Epic Diving & Marine Services, LLC (2501), Epic
    Applied Technologies, LLC (5844), EPIC Specialty Services, LLC (8547), Epic Alabama Steel, LLC (6835),
    Epic San Francisco Shipyard, LLC (5763) and Zuma Rock Energy Services, LLC (1022). The address of the
    Debtors’ headquarters is: 23603 W. Fernhurst Drive, Katy, Texas 77494.

10330896v1
         Case 19-34752 Document 397 Filed in TXSB on 11/11/19 Page 2 of 2




        Dated: November 11, 2019.

                                          PORTER HEDGES LLP

                                    By:    /s/ John F. Higgins
                                          John F. Higgins (TX 09597500)
                                          Eric M. English (TX 24062714)
                                          M. Shane Johnson (TX 24083263)
                                          Genevieve M. Graham (TX 24085340)
                                          1000 Main Street, 36th Floor
                                          Houston, Texas 77002
                                          Telephone: (713) 226-6000
                                          Fax: (713) 226-6248

                                          COUNSEL FOR DEBTORS
                                          AND DEBTORS IN POSSESSION




                                            2
10330896v1
